DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/4/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/371,996 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-14, 16-18, and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 2-4 (labeled pages 8-10) in the Applicant Arguments/Remarks Made in an Amendment filed 6/4/21, the interview summary for the interview held on 5/26/21, the terminal disclaimer filed and approved on 6/4/21, and the claim language below.
Claim 1 recites a method, comprising: selecting at least one set of values characterizing an electric power of a power source capable of powering an electronic device coupled to the power source through a connection interface that is located within the power source, wherein the selecting includes: measuring a first temperature, by a first temperature sensor located proximate the connection interface; and measuring a second temperature, by a second 
Claim 9 recites a device, comprising: a connection interface configured to couple an electronic device to be powered and a power source, the connection interface being located within the power source; a first temperature sensor located proximate the connection interface and configured to periodically measure first temperature values characterizing an electric power of the power source; and a second temperature sensor located proximate a power element within the power source and external to the connection interface, the power element including at least one of a power switch, a rectification diode, or an inductive element of a switching converter, the second temperature sensor configured to periodically measure second temperature values characterizing the electric power of the power source, wherein the device is configured to select a set of values characterizing the electric power of the power source based on the measured first and second temperatures.
Claim 21 recites a device, comprising: a connection interface configured to be coupled to an electronic device, the connection interface being located within a power source and including: communication terminals; a voltage converter configured to receive a source voltage and configured to generate from the source voltage a converted voltage based on a control signal; and a control unit coupled to the voltage converter and to the communication terminals, the control unit configured to receive from the electronic device over the communication terminals information indicating an electric power to be supplied to the electronic device, and the control unit further configured to communicate over the communication terminals with the 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P./Examiner, Art Unit 2859      

/EDWARD TSO/Primary Examiner, Art Unit 2859